Case 4:21-cv-04234-JST Document 1-3 Filed 06/03/21 Page 1 of 1

 

SUM-100
crtnen ire " ee OS
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):

Wells Fargo Bank

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
Behrooz Mohazzabi, an individual

 

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court.

There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www./awhelpcalifornia.org), the California Courts Online Self-Help Center
(www. courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
JAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea la informacion a
continuacion.

Tiene 30 DIAS DE CALENDARIO después de que le entreguen esta citacién y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en Ja corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y mas informacion en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la corte
que le dé un formulario de exencién de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
podraé quitar su sueldo, dinero y bienes sin mas advertencia.

Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifornia.org), en e! Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) 0 poniéndose en contacto con la corte o el
colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

 

 

 

 

The name and address of the court is: CASE NOMEER:
(El nombre y direccion de la corte es): CGC e 2
Superior Court of California, County of San Francisco = 1 =5 9 4 2 1 8

 

400 McAllister Street
San Francisco, CA 94102

The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:

(El nombre, la direccién y el numero de teléfono del abogado del demandante, o de! demandante que no tiene abogado, es):
Behrooz Mohazzabi Telephone: 925-368-0757

1117 Marquita Avenue

Burlingame, CA 94010 Se ee

 

 

 

 

 

 

 

 

DATE: Clerk, by ? a F Deputy
(Fecha) Me, tT, de. f CLERK OF THE COURT (Secretario) Sor. ey) ; ,, Adiunto)
(For proof of sérvice of this summons, use Proof of Service of Summons (form POS-010).) VN WM AN LIU
(Para prueba de entrega de esta citation use el! formulario Proof of Service of Summons, (POS-010)). BOV
NOTICE TO THE PERSON SERVED: You are served
1. [Jas an individual defendant.
2. [Jas the person sued under the fictitious name of (specify):
3. [Jon behalf of (specify):
under.  [_] CCP 416.10 (corporation) [_] CCP 416.60 (minor)
(_] CCP 416.20 (defunct corporation) [_] CCP 416.70 (conservatee)
(-] CCP 416.40 (association or partnership) (1 CCP 416.90 (authorized person)
() other (specify):
4. [by personal delivery on (date):
Page 1 of 1
Form Adopted for Mandatory Use SUMMONS American LegaiNet, Inc. Code of Civil Procedure §§ 412.20, 465

Judicial Council of California www.courtinfo.ca.gov

SUM-100 [Rev. July 1, 2009]

 

 

www.FormsWorkflow.com

 
